IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Firearm Owners Against Crime;            :
Kim Stolfer; Joshua First; and           :
Howard Bullock,                          :
                   Appellants            :
                                         :
                  v.                     : No. 1434 C.D. 2018
                                         :
City of Harrisburg Mayor Eric            :
Papenfuse; and Police Chief              :
Thomas Carter                            :


                                     ORDER

            NOW, October 23, 2019, having considered Appellees’ application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge